Citation Nr: 0004854	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  95-41 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for shrapnel wound 
left knee, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for shrapnel wound 
and fracture, left ankle, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability.

4.  Whether the July 1954 rating decision which reduced the 
evaluation of the veteran's service connected post-concussion 
syndrome from 50 percent to 30 percent disabling contained 
clear and unmistakable error.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1944.  This appeal arises from January 1995 and 
February 1996 rating decisions of the Department of Veterans 
Affairs (VA), St. Petersburg, Florida, regional office (RO).

In March 1998, the Board of Veterans' Appeals (Board) 
remanded the case for additional development.  At that time, 
the issues included entitlement to an evaluation in excess of 
30 percent for non-psychotic organic brain syndrome, with 
brain trauma and post-traumatic stress disorder.  
Subsequently, a rating decision dated in June 1999 increased 
the evaluation to 50 percent.  The veteran, by written 
statement dated in August 1999 indicated that he was 
satisfied with that evaluation and considered it a complete 
grant of benefits.  Thus, the Board will not consider that 
evaluation further.  

The March 1998 remand also directed the RO to consider the 
issue of whether the July 1954 rating decision which reduced 
the evaluation of the veteran's service connected post-
concussion syndrome from 50 percent to 30 percent disabling 
contained clear and unmistakable error.  A December 1998 
rating decision determined that there was no such error in 
that prior rating decision.  The veteran indicated that he 
wished to appeal that determination in August 1999, and a 
supplemental statement of the case was issued in September 
1999.  Thus, that issue is now before the Board and will be 
considered herein.

The issues of entitlement to an evaluation in excess of 10 
percent for shrapnel wound of the left ankle, and entitlement 
to a total disability rating based on individual 
unemployability, will be addressed in the remand portion of 
this document.


FINDINGS OF FACT

1.  The veteran's service connected shrapnel wound of the 
left knee is manifested by a severe level of disability which 
cannot be dissociated from the symptoms of his nonservice-
connected poliomyelitis.  

2.  A July 16, 1954 NYRO decision reduced the disability 
rating for the veteran's service-connected post concussion 
syndrome from 50 percent (which had been effect since 1945) 
to 30 percent based solely on findings on an April 1954 
examination report which was less full and complete than 
those found on a March 1949 examination, on which the 50 
percent evaluation had been continued.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent for 
residuals of shrapnel wound, left knee, based on lateral 
instability, have been met. 38 U.S.C.A. §§ 1155, 5107(b)(West 
1991); 38 C.F.R. Part 4, Code 5257 (1999).

2.  The rating action of July 16, 1954, which reduced the 
disability rating for which reduced the disability rating for 
service-connected residuals of post concussion syndrome from 
50 percent to 30 percent disabling, was clearly and 
unmistakably erroneous; the 50 percent evaluation in effect 
from April 1, 1946, is hereby restored.  38 C.F.R. 
§§ 3.105(a) (1999), 3.172 (1949).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims for an increased evaluation for his left 
knee disability and for restoration of the 50 percent 
evaluation based on clear and unmistakable error are "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented claims which are plausible.  
All relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Left Knee Disability

The veteran was wounded in combat on Guam in July 1944.  
Service connection for residuals of shrapnel wound to the 
left knee, with traumatic arthritis, was granted in March 
1986, and a 10 percent evaluation was assigned.  A December 
1998 rating decision granted a separate 10 percent evaluation 
for traumatic arthritis of the left knee, and continued the 
10 percent evaluation for shrapnel wound of the left knee 
under code 5257.  The veteran contends that he is entitled to 
a higher evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Musculoskeletal disorders are rated 
with consideration of the resulting functional impairment.  
38 C.F.R. §§ 4.1, 4.10, 4.40 (1999).  Under Code 5257, the 
current 10 percent evaluation contemplates a slight level of 
recurrent subluxation or lateral instability.  A 20 percent 
evaluation requires a moderate level of recurrent subluxation 
or lateral instability.  A 30 percent evaluation requires a 
severe level of disability.  38 C.F.R. Part 4, Diagnostic 
Code 5257 (1999). 

As noted in the previous remand, the veteran currently uses a 
wheelchair, largely as a result of poliomyelitis, which he 
contracted in 1954.  The VA examination in August 1994 did 
not refer to the veteran's history of poliomyelitis in 
discussing his current knee pathology.  Thus, the resulting 
examination report was not useful in assigning disability 
ratings based on service connected factors as opposed to the 
non-service connected poliomyelitis.  

The Board remanded the case for the veteran to be seen by a 
VA examiner who would at least address the history of polio 
and its role in the veteran's current disability picture.  To 
the extent possible, the examiner was asked to distinguish 
between the effects of the veteran's non-service connected 
poliomyelitis and the current status of the shrapnel wound 
residuals.

The VA examination was conducted in May 1998.  The examiner 
reviewed the veteran's history prior to the examination, and 
was aware of his polio disability.  On examination, the 
veteran wore a full left leg brace, which extended from his 
foot to his thigh.  The veteran did not have enough strength 
to flex or extend the left knee.  the examiner was able to 
passively flex it to 95 degrees and extend it to 0 degrees.  
There was severe atrophy of the left quadriceps.  The veteran 
had constant pain in the left knee, which he described as 
eight on a scale of one to 10.  The examiner stated that he 
was unable to differentiate the veteran's symptoms of 
poliomyelitis of his left lower extremity from the shrapnel 
wounds to the left knee and ankle.  

Based on the examiner's statement, the Board must consider 
all manifestations of the left knee disability as part of the 
service connected disability.  The recent findings clearly 
show a level of left knee disability most appropriately 
characterized as severe, as contemplated by the maximum 
schedular rating, 30 percent, under code 5257.  The veteran 
was unable to walk on the knee or to move it actively.  38 
C.F.R. Part 4, Diagnostic Code 5257 (1999).

The RO has already assigned a separate 10 percent evaluation 
under code 5010.  See VAOGPREC 23-97; 38 C.F.R. Part 4, 
Diagnostic Codes 5010 (1999).  The Board finds that the 
veteran's left knee pain is contemplated by the current 30 
percent evaluation under code 5257 and the separate 10 
percent evaluation under code 5261.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).




Clear and Unmistakable Error

Service connection was originally granted for psychoneurosis 
in January 1945, and a 50 percent evaluation was assigned.  
In July 1946, the disability was described as traumatic 
lesions, post-concussion syndrome, and the 50 percent 
evaluation was continued.  An April 1948 rating decision 
listed post-concussion syndrome, with severe symptoms of 
anxiety psychoneurosis.  Again the 50 percent evaluation was 
continued.  The New York, New York regional office (NYRO)'s 
rating decision of July 1954 then reduced the evaluation to 
30 percent, for residuals of post-concussion syndrome.  The 
30 percent evaluation was continued until the June 1999 
rating decision which granted a 50 percent evaluation for 
non-psychotic organic brain syndrome, with brain trauma and 
post-traumatic stress disorder.  

The veteran has argued that the July 1954 decision contained 
clear and unmistakable error, and that the 50 percent 
evaluation in effect prior to that decision should be 
restored.  

At the time of the 1954 rating decision, the veteran's 
disability was evaluated under Code 9008.  The applicable 
rating criteria provided a 100 percent rating where the 
evidence showed mental enfeeblement or dementia or post-
traumatic changes in disposition, difficult cerebration, 
retardation, depressed states, vasomotor headaches, undue 
fatigability, explosive emotional reactions or convulsive 
seizures with complete social and industrial inadaptability.  
Lesser symptoms productive of considerable social and 
industrial inadaptability warranted a 50 percent rating.  
With definite social and industrial inadaptability a 30 
percent evaluation was warranted. Veterans' Regulation No. 
3(a), Diagnostic Code 9008 (1945).

The United States Court of Veterans Appeals (Court) has held 
that a finding of clear and unmistakable error in a prior 
rating decision requires error in the prior adjudication of 
the claim.  A claim for clear and unmistakable error must be 
specific and not a mere broad allegation of a failure to 
follow the regulations, or the failure to give due process, 
or any other general, unspecific error.  Mindenhall v. Brown, 
7 Vet. App. 271, 275, citing Fugo v. Brown, 6 Vet. App. at 44 
(1993).  The Court has explained that a mere difference of 
opinion as to the facts or disagreement with the original 
decision and its interpretation of the facts is not to be of 
the type of administrative reversible error under 38 C.F.R. § 
3.105(a).  Russell v. Principi, 3 Vet. App. 310 (1992) (an 
appellant must assert "more than a disagreement as to how the 
facts were weighed or evaluated").  In particular, the Court 
has promulgated a three-pronged test to determine whether 
clear and unmistakable error is present in a prior 
determination:

(1) [e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied;

(2) the error must be undebatable and of the sort which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made; and

(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-314 (1992) (en 
banc).

In the present case, the veteran has alleged that the July 
1954 rating decision was based upon clear and unmistakable 
error because his compensation was reduced due to an 
examination which was inadequate for VA purposes.  The 
veteran seems to allege, not "that the correct facts, as they 
were known at the time, were not before the [RO]," but rather 
that "the regulatory provisions extant at the time were 
incorrectly applied."  Russell v. Principi, 3 Vet. App. 310, 
313 (1992) (en banc).  

The veteran contends that the April 1954 VA examination upon 
which the rating for his service-connected disability was 
reduced was inadequate for VA purposes, referring to the 
requirements set forth in 38 C.F.R. § 3.344 (1999).

The Board notes that § 3.344 has changed in part from those 
of its predecessor, 38 C.F.R. § 3.172 (1949), which was in 
effect in July 1954.  The provisions of 38 C.F.R. § 3.172 
(1949) provide, in pertinent part, with to respect ratings 
which have continued for long periods at the same level (5 
years or more):

Stabilization of disability 
evaluations. (a) The approved policy 
of the Veterans' Administration 
requires that all rating agencies 
handle cases affected by change of 
medical findings or diagnosis, 
wherein service connection or 
entitlement is in effect . . . . so 
as to produce the greatest degree of 
stability of disability evaluations 
consistent with the laws and 
regulations governing disability 
compensation and pension. In 
pursuance of this vital policy it is 
essential that the entire record of 
examinations and the medical-
industrial history be reviewed to 
ascertain whether the recent 
examination is full and complete, 
including all special examinations 
indicated as a result of general 
examination and the entire case 
history.  This applies especially to 
hospital examinations incident to 
treatment of intercurrent diseases 
and exacerbations, including bedside 
examinations, examinations by 
designated physicians, and 
examinations in the absence of, or 
without taking full advantage of, 
laboratory facilities and the 
cooperation of specialists in 
related lines.  Examinations less 
full and complete than those on 
which payments were authorized or 
continued, will not be used as a 
basis of reduction.

The provisions of 38 C.F.R. § 3.172 (1949), when applied to 
the appellant's case in 1954, are supportive of his claim.

The March 1949 rating decision which continued the 50 percent 
rating was based on a VA examination dated in March 1949.  
That examination noted that the veteran was oriented, tense, 
very nervous, and restless.  He had terrible headaches and 
was very nervous and irritable.  He had given up his office 
job on the advice of his private doctor, and was presently 
studying singing on the G.I. Bill.  He sang at times for 
different opera companies.  The veteran's answers were 
relevant and coherent.  No hallucinations or delusions were 
noted, and his memory was good.  The veteran was noted to be 
emotionally unstable.  The diagnoses were post concussion 
syndrome during service, and psychoneurosis, anxiety type.

The April 1954 examination upon which the July 1954 reduction 
was based was translated from an examination report 
originally written in Italian.  The examination was not 
conducted by a psychiatrist, and the neuropsychiatric 
findings made up only a small part of the report.  The 
relevant portions of the report, as translated, noted:  that 
the veteran complained of cranic disturbances and psychic 
alterations.  He often had pain in the head, which lasted six 
or seven days then disappeared.  In the morning he had visual 
disturbances.  The veteran showed a state of over excitation.  
He answered suddenly with a little chaotic logorrhea.  The 
veteran returned over and over to the same arguments, 
insisting that in America he was considered a patient.  He 
showed an anxious state of mind for his condition and for his 
future.  The examiner noted that there was a discontinuity 
between the dominant fact that the veteran did not want to 
appear as a nervous patient and the symptoms complained of, 
especially the visual disturbances, which had nothing to do 
with true ocular pathologic findings.  The examiner had the 
impression that during the heat of work the disturbances 
increased, and they tended to diminish with tranquility and 
rest.  The diagnosis was a nervous tic, emotive signs of a 
neurastheniform type.

Review of the two examination reports clearly indicates that 
April 1954 examination report was less full and complete than 
the March 1949 examination, on which the 50 percent 
evaluation had been continued.  The 1954 report, in addition 
to using unfamiliar terms, did not contain the specific 
psychiatric findings that were detailed on the 1949 report, 
including descriptions of the veteran's mood, affect, speech, 
his answers to questions, his memory, and the presence or 
absence of hallucinations or delusions.  Nor did the 1954 
report contain any finding as to whether the veteran was 
emotionally unstable. 

Based upon the foregoing, the Board concludes that the rating 
action of July 16, 1954, which reduced the disability rating 
for service-connected residuals of post concussion syndrome 
from 50 percent (which had been in effect since 1945) to 30 
percent disabling, was clearly and unmistakably erroneous.  
38 C.F.R. §§ 3.105(a) (1999), 3.172 (1949).  Accordingly, the 
50 percent evaluation in effect from April 1, 1946, for post 
concussion syndrome is hereby restored.


ORDER

A 30 percent evaluation for shrapnel wound of the left knee, 
separate from the 10 percent evaluation in effect for 
traumatic arthritis of the left knee, is granted.

The rating action of July 16, 1954, which reduced the 
disability rating for service-connected residuals of post 
concussion syndrome from 50 percent to 30 percent disabling, 
was clearly and unmistakably erroneous; the 50 percent 
evaluation in effect from April 1, 1946, is hereby restored.


REMAND

The veteran contends that he is unable to obtain or retain 
employment as a result of his service connected disabilities.  
In light of the above grant of a 30 percent evaluation for 
the veteran's residuals of shrapnel wound of the left knee, 
the veteran must reconsider whether the veteran meets the 
criteria for a total rating based on individual 
unemployability.  

The Board also notes that pursuant to the previous remand, 
the RO assigned a separate 10 percent evaluation for 
traumatic arthritis of the veteran's left ankle.  The 10 
percent evaluation under code 5271 is currently on appeal.  
The VA General Counsel held that a single musculoskeletal 
disability may receive separate ratings under the diagnostic 
codes for arthritis (5003 and/or 5010) and under diagnostic 
codes which rate musculoskeletal disabilities under criteria 
other than limitation of motion.  VAOGPREC 23-97.  Since the 
existing 10 percent under code 5271 is based on limitation of 
ankle motion, it appears that the RO is rating the veteran 
twice for the same symptomatology.  The RO should review the 
ratings pertaining to the veteran's left ankle disability, 
and insure that if more than one rating is assigned, they are 
not based upon the same symptomatology.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim. 38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  In view of the 
foregoing, the case is REMANDED to the RO for the following:

1.  The RO should review VAOGPREC 23-97 
and the ratings assigned to the veteran's 
left ankle disability, and insure that if 
more than one rating is assigned, they 
are not based upon the same 
symptomatology (i.e., limitation of 
motion).

2.  The RO must then adjudicate the claim 
for a total disability rating for 
compensation purposes based on individual 
unemployability, taking into account the 
evaluation of the service connected knee 
and ankle disabilities.

If any of the benefits sought on appeal remains denied, a 
supplemental statement of the case should be furnished to the 
veteran and his representative.  They should be given a 
reasonable opportunity to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 



